Title: From Thomas Jefferson to George Washington, 9 March 1793
From: Jefferson, Thomas
To: Washington, George



Mar. 9. 93.

Th: Jefferson presents his respects to the President and sends him a letter put into his hands by Govr. St. Clair. He also sends him Govr. Clinton’s answer, this moment received. He does not say how it happened that Th:J’s letter of Feb. 17. did not get to him till Feb. 28. It was certainly put into the Post office here on the morning of Feb. 18. It must be presumed the Govr. has been absent from New York.
